Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 27, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161382                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
                                                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                 SC: 161382
                                                                    COA: 352412
                                                                    Oakland CC: 2018-265879-FC
  DERRICK LAMAR HOLLIS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 29, 2020 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has failed
  to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 27, 2021
           b0419
                                                                               Clerk